DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
In claim 16, line 1, the phrase “Claim 10,” has been replaced with the phrase -Claim 1,-, between the word “with” and the word “wherein”.

The above corrects a grammatical error of claim 16.

Priority
As the claims are allowable, a certified copy for the foreign priority document DE 102016001037.1 is not needed at this time.

Specification
The amendments to the Specification (see SPEC of 09/02/2021 and SPEC of 10/01/2021) have been reviewed and are accepted.

Drawings
The amendment to the drawings (see DRW of 09/02/2021) has been reviewed and is accepted.

Allowable Subject Matter
Claims 1-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Seiki (JP 2010/083659) and Haase (WO 2016/146827 A1, see US Publication 2018/0065835 A1 for an
English Translation) are considered the closest prior art references to the claimed invention of independent claims 1 and 11.

Claim 1 claims:
A method of weathervaning a work machine in out-of- operation mode, wherein the work machine comprises at least one slewing part that is rotatable about a substantially vertical axis by means of a slewing gear, comprising the method steps:

measuring one or more pieces of wind data by means of a measurement system arranged at the work machine;

determining an optimum position of the slewing part for an optimum weathervaning of the work machine in dependence on the measured wind data; and

actuating the slewing gear drive to bring the slewing part into the determined position,

wherein one or more further machine drives are controlled and/or regulated in addition to the slewing gear for the traveling to the determined optimum position.
	


Further, the prior art of record does not disclose nor would be obvious to the limitation of wherein one or more further machine drives are controlled and/or regulated in addition to the slewing gear for the traveling to the determined optimum position, in conjunction with the remaining limitations of independent claim 1.

Claim 11 claims:
A work machine having at least one slewing part that is rotatable about a vertically standing axis by means of a slewing gear, having a measurement system, and having a machine control to perform a method of weathervaning the work machine in out-of-operation mode, comprising the method steps: measuring one or more pieces of wind data by means of the measurement system arranged at the work machine, determining an optimum position of the slewing part for an optimum weathervaning of the work machine in dependence on the measured wind data, and actuating a slewing gear drive to bring the slewing part into the determined optimum position,

wherein one or more further machine drives are controlled and/or regulated in addition to the slewing gear for the traveling to the determined optimum position.

Neither Seiki nor Haase disclose nor would be obvious to the limitation of wherein one or more further machine drives are controlled and/or regulated in addition to the slewing gear for the traveling to the determined optimum position, in conjunction with the remaining limitations of independent claim 11.

Further, the prior art of record does not disclose nor would be obvious to the limitation of wherein one or more further machine drives are controlled and/or regulated in addition to the slewing gear for the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/